DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant filed amendment on 08/25/2022. Claims 1-6 are pending. Claims 1-6 are amended. Claims 1-6 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.

Rejections under 35 U.S.C. § 101
3.	Applicant is of the opinion that the amended claim 1 provides significantly more than any abstract idea by reciting limitations that “provides technical improvements over traditional trading process using the virtual currency transactions by providing a block chain platform to issue a token, which ensures the security and non-repudiation of transactions between the user end and the dealer end.”
The Examiner respectfully disagrees.
Additional elements of amended claim 1 such as “a block chain platform”, “a first bank end”, “a second bank end”, and “a plurality of nodes” could not lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field, nor that integrated into practical application. Moreover, claims as a whole do not provide improvements to the functioning of a computer or to any other technology or technical field. 
Therefore, claim is directed to an abstract idea.
The claims 1-6 are not patent eligible.
Rejections under 35 U.S.C. § 102
4.	Applicant is of the opinion that the amended claim 1 provides a block chain for individuals to issue their own tokens by themselves based on the quota of the user account in the bank end that is not disclosed by prior art reference Wilkins.
	The Examiner respectfully disagrees.
	Because claim 1 recites optional language and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art.

Claim Interpretation
Intended Use
5.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
6.	Claim 1 recites “in response the first bank end sending … to activate a token spending request…” represents intended use of the “sending the token”.  And that, “verifying… to determine an authenticity…” it is a desired result of the verification.	
Optional Language
7.	Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
8.	Claim 1 recites “in response to the first bank end receiving …” is optional as the response is not necessarily received. As a result, the subsequent limitations of “issuing … a token according to a quota…”, “in response the first bank end sending … verifying the token spending request…”, “in response to the token spending request passing … storing a token trading information…”, “in response to the second bank end initiating … sending the token trading information…”, and “in response to the first bank end liquidating…storing a token liquidation request” do not occur and will not differentiate the claims from the prior art (MPEP 2103 I C).
Claim 6 is optional because of its dependence on claim 1 that recites “in response to the first bank end liquidating…” claim 6 occurs. But because claim 6 limitation “in response to the first bank end liquidating…” is itself optional, and as a result “…the first bank end transfers the first quota…” do not occur.
	The underlined limitations represent optional language and are not given patentable weight.
Not Positively Recited
9.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 1 recites “in response the first bank sending… wherein the token spending request is a request initiated by the user”.
Claim 2 recites “… the token spending request is sent to the plurality of nodes…”.
Claim 5 recites “… is deducted…”
Nonfunctional Descriptive Material
10.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.
11.	Claim 1 recites “in response to the token spending request… a token trading information which indicates a trading content…”
Claim Rejections - 35 USC §101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
14.	Claim 1 language “in response to the first bank end receiving …; in response the first bank end sending …; in response to the token spending request passing …; in response to the second bank end initiating …; and in response to the first bank end liquidating…” are optional, therefore, giving the claim its BRI the claim lacks method steps and by definition abstract (2106.03 I “A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts…”).
15.	Although claim 1 do not fall within a statutory category, the full analysis is going to be performed. 
16.	In the instant case, claim 1 is directed to a “block chain trading method”. 
17.	Claims are directed to the abstract idea of “block chain trading method” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim 1 recites “in response to the first bank end receiving a token obtaining request initiated from a user, issuing … a token according to a quota of a user account of the user in the first bank end, wherein … generates and stores a token activated information about issuing the token, and the token activated information comprises a quota of the token, an effective period of the token, a user identification of the user and a bank identification of the first bank end; in response the first bank end sending the token to the second bank end to activate a token spending request, verifying … the token spending request according to the token activated information to determine an authenticity of the token based on the token activated information, wherein the token spending request is a request initiated by the user; in response to the token spending request passing verification … storing … a token trading information which indicates a trading content corresponding to the token; in response to the second bank end initiating a token liquidation request … sending the token trading information to the first bank end … wherein the first bank end liquidates the token according to the token trading information; and in response to the first bank end liquidating the token according to the token trading information, storing … a token liquidation request.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
18.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a block chain platform”, “a first bank end”, “a second bank end”, and “a plurality of nodes” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of block chain trading method.  
19.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of block chain trading method using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
20.	Hence, claims are not patent eligible.
21.	Dependent claim 2 describes the block chain platform and a plurality of nodes that store the variety of tokens. Dependent claim 3 describes the token having first and second quotas. Dependent claims 4 and 5 describe the steps when the token’s effective period expires. Dependent claim 6 describes the first bank steps when the token is liquidated. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
22.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
23.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 112
24.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

25.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
26.	Claim 1 recites “…issuing, by the block chain platform, a token… wherein the block chain platform generates and stores a token activated information about issuing the token…”
	According to PGPub, paragraphs 28 “…when the user end 201 initiates a token obtaining request to the first bank end 200, activating a token corresponding to the user end 201 using the block chain platform 100…”, and 29 “…the first bank end 200 may request the block chain platform 100 to activate a token corresponding to the user end 201...”, therefore, the block chain platform activates a token, not issues the token; and paragraph 33 describes “the node 101 generates the token activated information corresponding to the trading code, and the token activated information may be sent to the nodes 102 to 107 in the block chain platform 100 for verification and storage” thus, the specification does not describe any information related to the block chain platform generating and storing a token activated information, neither the issuing token. 
Claim 1 recites “in response the first bank… verifying, by the blockchain platform, the token spending request…” According to PGPub, paragraph 38, however, it is a single node that verifies the “token spending request” and not the entire platform (paragraph 24 “These nodes 101 to 107 constitute the block chain platform 100”). Further, “verifying the token spending request” (paragraph 37) lacks the “and the node 101 sends the token trading information to the other nodes 102 to 107, and the nodes 102 to 107 verify and store the token trading information.”, associated with the “recording the token trading information…” (paragraphs 39 and 40).
Claim 1 recites “in response to the token spending request… storing, by the block chain platform, a token trading information…” According to PGPub, paragraph 40, however, it is a single node that sends the “token trading information” to the nodes 102 to 107 that verify and store the “token trading information” and not the entire platform.
Claim 1 recites “in response to the first bank end liquidating the token … storing, by the block chain platform, a token liquidation request”. According to PGPub, paragraph 45, however, the first bank end records the “token liquidation request” not the block chain platform.
Claim 2 recites “wherein … the token spending request is sent to the plurality of nodes ...” According to paragraph 36, however, “the dealer end 301 can send the token spending request to the second bank end 300, and the second bank end 300 sends the token spending request to the node 102…”, the “token spending request” is not sent to the “plurality of nodes”.
Claim 4 recites “in response to the effective period expiring, the second quota is added to the user account by the first bank end”. According to paragraph 49, however, the user end with the dealer end and the first bank end can complete the processes of the token obtaining, the token trading, token liquidating, etc. Specification is silent that the first bank end adds the second quota to the user account.
27.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
28.	Claims 3, 5, and 6 are rejected under the same rationale as claim 1 because claims 3, 5, and 6 inherit the deficiencies of claim 1 due to their dependency.

29.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

30.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Means Plus Function
31. 	Claims 1 limitations “the blockchain platform generates and stores” and “the first bank end liquidates the token according”, and claim 6 limitation “the first bank end transfers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The Specification describes multiple instances when “the token” generated and stored (paragraph 31), “the token activated information” generated and stored (paragraphs 33-34), “the token trading information” generated and stored (paragraph 40), and “the token liquidation information generated” (paragraph 46). 
32.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, MPEP 2181 III. 
33.	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
34. 	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Unclear scope
35.	“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. 
36.	Claim 2 recites “wherein … the token spending request is sent to the plurality of nodes through …”
37.	The claim does not identify what performs mentioned above underlined step, therefore the claim is not in line with the Specification (PGPub, paragraph 36). It is unclear what performs method step (See MPEP 2173.02 (I-III). 
38.	Claims 3-5 are rejected under the same rationale as claim 1 because claims 3-5 inherit the deficiencies of claim 1 due to their dependency.
Claim Rejections - 35 USC § 102
39.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
40.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


41.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170109744A1 to Wilkins et al.
42.	As per claim 1: 
Wilkins et al. discloses the following limitations:
a block chain platform (Fig.1, item 125) 
a first bank end (Fig.1, item 130) 
a second bank end (Fig.1, item 135)
Claim 1 limitations “in response to the first bank end receiving …” and subsequent limitations “in response the first bank end sending …; in response to the token spending request passing …; in response to the second bank end initiating …; and in response to the first bank end liquidating…” may not occur because the block chain platform may not issue a token.
Claim has optional language and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
43.	As per claim 6 limitation “in response to the first bank end liquidating …” are optional language as well.
44. 	As per claims 2, 3, 4, and 5, each merely further describes the optional language of claim 1 (e.g. “a token spending request”, “the token spending request verification”, “the effective period expiration”).
Conclusion
45. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692